Title: From James Madison to Richard Cutts, 14 October 1822
From: Madison, James
To: Cutts, Richard


                
                    Dear Sir
                    Montpr. Ocr. 14. 1822
                
                Yours of the 12th. came to hand this morning. I regret most sincerely, the circumstances which compel you to take the step you meditate, as the only resort under the pressure of your debts. I wish it were more in my power to aid you in your distress. Short crops, low prices, and other causes limit my present means, & suggest caution as to future engagements. I have determined nevertheless to risk a purchase of the House & lots from the Bank as is proposed; it being understood that the first payment is not to be due till the end of one year; and the title of course to be clear & unexceptionable; and that you will appropriate a reasonable portion of your Salary to a discharge of the debt to the Bank. Send me therefore a conveyance properly executed, & with it the proper notes to the Bank to be signed & returned. With respect & good wishes
                
                    James Madison
                
            